OPINION — AG — ** EXPENSE RESERVE — STATE EMPLOYEES ** (1) THE EXPENSE RESERVE ESTABLISHED PURSUANT TO 74 O.S. 922 [74-922](D), AS A RESERVE OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT FUND, NEED NOT BE ESTIMATED AND CERTIFIED BY THE STATE BOARD OF EQUALIZATION IN ACCORDANCE WITH THE DUTIES OF THAT BOARD PRESCRIBED IN ARTICLE X, SECTION 23 (2) THE FUND USED TO PAY THE EXPENSES OF ADMINISTRATION AND OPERATION OF THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PLAN, AS AUTHORIZED BY 74 O.S. 1312 [74-1312](2), NEED NOT BE ESTIMATED AND CERTIFIED BY THE STATE BOARD OF EQUALIZATION IN ACCORDANCE WITH THE DUTIES OF THAT BOARD PRESCRIBED IN ARTICLE X, SECTION 23 (LIFE INSURANCE, STATE OFFICER AND EMPLOYEES, EXPENSE RESERVE) CITE: 74 O.S. 921 [74-921], 74 O.S. 922 [74-922](D), 74 O.S. 1312 [74-1312](1), 74 O.S. 1312 [74-1312](2) OPINION NO. 81-268, ARTICLE X, SECTION 23 (FLOYD W. TAYLOR)